                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS


    WACKER DRIVE EXECUTIVE SUITES,
    LLC, on behalf of itself, individually, and on
    behalf of all others similarly situated,

                         Plaintiff,                   Case No. 1:18-cv-5492

           v.                                         Magistrate Judge Sunil R. Harjani

    JONES LANG LASALLE AMERICAS
    (ILLINOIS), LP,

                         Defendant.


                      PLAINTIFF’S RESPONSE TO DEFENDANT’S
                 PARTIAL MOTION TO DISMISS AMENDED COMPLAINT

          Plaintiff Wacker Executive Suites, LLC (“Plaintiff” or “WDES”), by undersigned counsel,

hereby submits its response to Defendant’s Partial Motion to Dismiss Plaintiff’s First Amended

Complaint (“Motion to Dismiss” and “Amended Complaint” respectively). 1 For the reasons stated

herein, the Motion to Dismiss should be denied.

                                        INTRODUCTION

          Defendant Jones Lang LaSalle Americas (Illinois) LP (“JLL” or “Defendant”) brings its

new Motion to Dismiss with respect to WDES’ Racketeer Influenced and Corrupt Organizations

Act (“RICO”) claims predicated upon 29 U.S.C. §§158(b)(4)(ii)(A) and (B) violations based on

the argument that JLL is not a union and therefore cannot violate §§158(b)(4)(ii)(A) and (B) which

are directed at union unfair labor practices. JLL’s argument is flawed, however, because it fails to




1
 The Amended Complaint is Doc. 76. References will be to “¶_.” Defendant’s memorandum in
support of its motion to dismiss is Court Doc. 78 and will be cited to as “Motion at _.”


                                                  1
account for the allegations that it conspired with the three unions 2 to violate these subsections,

which 18 U.S.C. §1962 permits.

                                            ARGUMENT

        JLL is, of course, correct that it is an employer and not a union/labor organization. See

Motion at 1. JLL may also be correct that since §§158(b)(4)(ii)(A) and (B) are directed at

proscribed labor organization activities, WDES could not assert a direct claim against JLL for

violations of these subsections. See Motion at 4 (“ . . . Sections 8(b)(4)(ii)(A) and (B) . . . describe

union unfair labor practices and thus exclusively imposes liability on unions.”) (emphasis in

original). JLL, however, misses an important distinction; namely, that the Amended Complaint

alleges that JLL conspired with the three unions to violate these subsections in violation of 18

U.S.C. §1951 (Hobbs Act) and §1962 (RICO). See AC, ¶13, 36. The Amended Complaint does

not assert a cause of action under §§158(b)(4)(ii)(A), (B). Conspicuously, the Motion to Dismiss

makes no argument whatsoever about conspiracy.

        Moreover, nowhere in JLL’s Motion to Dismiss does it discuss RICO or the Hobbs Act,

let alone even cite to these statutes. Both RICO and the Hobbs Act contain explicit conspiracy

provisions. See §1951(a) and §1962(d). JLL does not argue that it cannot conspire to violate

§§158(b)(4)(ii)(A), (B) or that a conspiracy by JLL to violate these subsections cannot serve as a

basis for a Hobbs Act violation. 3



2
  International Union of Operating Engineers Local 399, AFL- CIO, Service Employees
International Union, Local 1, and Teamsters Local 705 are referred to as “the three unions” in the
Amended Complaint. See, e.g., ¶ 11, 13.
3
  Section 1962(d) states: “It shall be unlawful for any person to conspire to violate any of the
provisions of subsection (a), (b), or (c) of this section.” Section 1951(a) states, in pertinent part:
“Whoever in any way or degree obstructs, delays, or affects commerce…by robbery or extortion
or attempts or conspires so to do…” (emphasis added). And again, WDES is not asserting a direct
claim under §§158(b)(4)(ii)(A), (B)—these subsections are alleged only to establish the
                                                   2
        To be sure, civil RICO claims are routinely predicated on conspiracies to violate statutes

that themselves do not contain any conspiracy provision on their own. By way of example, there

is no conspiracy provision in the mail or wire fraud statutes (18 U.S.C. §§1341 and 1343), but civil

RICO conspiracy claims are frequently premised upon these violations. See, e.g., Bridge v.

Phoenix Bond & Indem. Co., 553 U.S. 639, 644 (2008) (“Counts I–IV allege that petitioners

violated and conspired to violate RICO by conducting their affairs through a pattern of

racketeering activity involving numerous acts of mail fraud.”); RWB Servs., LLC v. Hartford

Computer Grp., Inc., 539 F.3d 681, 685-686 (7th Cir. 2008) (“In addition to its injury, RWB

Services alleged that the defendants had violat[ed] . . . sections 1962(c) and (d) . . . To prove the

‘pattern of racketeering activity,’ RWB Services pointed to the violation of . . . § 1341 (mail fraud)

[and] 18 U.S.C. § 1343 (wire fraud)[.]”); Rockwell Graphic Sys., Inc. v. DEV Indus., Inc., No. 84

C 6746, 1987 WL 6862, at *1 (N.D. Ill. Feb. 17, 1987) (“Rockwell alleges injury due to defendants'

violations of 18 U.S.C. Sections 1962(c) and 1962(d) . . . Rockwell alleges that defendants have

run afoul of the mail fraud statute [§1341] by their use of the mail in sending advertising brochures

and sales proposals[.]”).

       Nor are there conspiracy provisions for many other RICO predicate acts, such as 18 U.S.C.

§1952, 18 U.S.C. §1546, and/or 18 U.S.C. §2314, yet there are many civil RICO §1962(d) cases

predicated on these violations, too. See, e.g., RWB Servs., LLC, 539 F.3d at 685 (RICO conspiracy

claim based on §2314 violations); Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393,

404, 411 (6th Cir. 2012) (RICO conspiracy claims involving §§1952, 2314, 1341, and 1343);

Abraham v. Singh, 480 F.3d 351, 354 (RICO conspiracy claims involving, inter alia, §1952 Travel



“wrongfulness” needed for a Hobbs Act extortion violation (see §1951(b)(2)), something the
Motion to Dismiss also fails to even address or mention.


                                                  3
Act violations); Williams v. Mohawk Indus., Inc., 465 F.3d 1277, 1284 (11th Cir. 2006) (RICO

conspiracy claims based on §1546 and other immigration RICO predicates).

       Additionally, the Supreme Court has held that a defendant can be convicted of a RICO

conspiracy violation even though he was acquitted of the substantive RICO offense. Salinas v.

U.S., 522 U.S. 52, 64 (1997) (“A person, moreover, may be liable for conspiracy even though he

was incapable of committing the substantive offense.”). All the conspirator needs to do to violate

18 U.S.C. §1962(d), which is alleged here, is agree to “adopt the goal of furthering or facilitating

the criminal endeavor.” Id. at 65. JLL posits no reason why it is beyond the reach of RICO’s very

broad conspiracy provision.

       This is especially so because civil RICO is to be “liberally construed to effectuate its

remedial purposes.” Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 497–98 (1985); see also Rotella

v. Wood, 528 U.S. 549, 557 (2000) (“The object of civil RICO is thus not merely to compensate

victims but to turn them into prosecutors, ‘private attorneys general,’ dedicated to eliminating

racketeering activity.”). And co-conspirators are jointly and severally liable under RICO. See, e.g.,

Empress Casino Joliet Corp. v. Johnston, 763 F.3d 723, 732–33 (7th Cir. 2014); Indiana ex rel.

Zoeller v. Pastrick, 696 F. Supp. 2d 970, 990 (N.D. Ind. 2010). There is no requirement that all

co-conspirators be named as RICO Defendants.

       All this is to say that while WDES may not be able to bring a direct claim against JLL for

violating §§158(b)(4)(ii)(A), (B) on its own, there is no basis at the pleading stage for dismissing

a civil RICO claim alleging that JLL conspired with three non-party unions to violate these

subsections.

                                         CONCLUSION

       For the reasons stated herein, the Motion to Dismiss should be denied in its entirety.



                                                 4
Date: 10/4/2019       Respectfully Submitted,


                      /s/James B. Zouras
                      James B. Zouras
                      Ryan F. Stephan
                      Anna Ceragioli
                      Stephan Zouras, LLP
                      100 N. Riverside Plaza, Suite 2150
                      Chicago, IL 60606
                      jzouras@stephanzouras.com
                      rstephan@stephanzouras.com
                      aceragioli@stephanzouras.com

                      Howard W. Foster
                      Matthew A. Galin
                      Foster PC
                      150 N. Wacker Drive, Suite 2150
                      Chicago, IL 60606
                      hfoster@fosterpc.com
                      mgalin@fosterpc.com

                      Aaron R. Walner
                      The Walner Law Firm LLC
                      555 Skokie Boulevard, Suite 250
                      Northbrook, IL 60062
                      awalner@walnerlawfirm.com




                  5
                                CERTIFICATE OF SERVICE

          I, the attorney, hereby certify that on October 4, 2019, I electronically filed the attached

with the Clerk of the Court using the ECF system which will send such filing to all attorneys of

record.


                                                                /s/ James B. Zouras




                                                   2
